Citation Nr: 0326502	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  01-06 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for right shoulder 
impingement, currently evaluated as 20 percent disabling.  




ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from May 1994 to 
February 1996.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

In April 2003, the Board conducted development in the claim 
pursuant to 38 C.F.R. § 19.9(a)(2).  The Board determined 
that the veteran had not been properly notified of scheduled 
VA examinations-the notice was not sent to the veteran's 
current address of record.  The Board requested another VA 
examination to determine the severity of the veteran's 
service-connected and notice of the examination to be sent to 
veteran's current address.  The record reflects that a VA 
examination request was initiated on May 9, 2003, for an 
examination to be conducted at the Loma-Linda VA medical 
facility.  However, that it is unclear whether an examination 
has been conducted-an examination report has not been 
associated with the claims file.  Pursuant to a recent 
decision by the Federal Circuit Court of Appeals, the case 
must be remanded to the RO for development.  Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  

Accordingly, the case is REMANDED to the RO for the following 
actions:  


1.  The RO should determine whether the 
veteran has been accorded a VA 
examination for the purpose of 
determining the severity of his service-
connected right shoulder impingement.  If 
an examination has been conducted, the RO 
should obtain the examination report and 
associated it with the veteran's claims 
file.  

2.  If an examination has not been 
conducted, the RO should schedule the 
veteran for a VA orthopedic examination 
to determine the service his service-
connected right shoulder impingement and 
notify the veteran of the examination 
date at the veteran's current address of 
record.  The veteran should be informed 
that his failure to report to the 
examination without good cause would 
result in a denial of his claim for 
increase.  38 C.F.R. § 3.655(b) (2002)/  

3.  On examination, the examiner should 
conduct all indicated all indicated 
studies, including X-rays.  The examiner 
should review the claims folder, along 
with the results of the examination, and 
render specific findings as to the 
following:  

a.  The examiner should provide range of 
motion measurements of the right 
shoulder.

b.  The examiner should perform tests of 
joint movement against varying 
resistance.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should also be 
described by the examiner.  

c.  The examiner should be requested to 
identify any objective evidence of pain 
or functional loss due to pain.  

d.  The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
flare-ups.  If this is not feasible, the 
physician should so state.  The examiner 
should also provide an opinion concerning 
the impact of the disability on the 
veteran's ability to work. 

e.  The examiner should express whether 
the objective evidence supports the use 
of a sling 16 hours per day and extremely 
severe levels of pain.  The examiner 
should expressly comment on the presence 
of atrophy, the condition of the skin, 
absence of normal callosity or like 
objective indicators of disuse due to 
pain

f.  The examiner should comment on the 
veteran's overall condition as to whether 
it is consistent with debility brought on 
by such severe levels of pain that the 
veteran experiences seizures, fainting, 
and vomiting, and is unable to sleep.  

4.  Thereafter, the RO must review the 
claims file and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
5103A (West 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. 
§ 3.159 (2002).  

5.  Then, the RO should readjudicate the 
claim for an increased rating for a right 
shoulder impingement.  If the claim 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




